SEABURY, J.
Plaintiff sued to recover the value of vegetables alleged to have been sold to- the defendant, the Arverne Hotel Supply Company, and has recovered a judgment in his favor.
The evidence established that the plaintiff sold the vegetables to Mr. Kaufman. There was no proof that Kaufman was the agent of the defendant, or that the vegetables were delivered to the defendant. The judgment is clearly without any support in the evidence.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.